.g>

\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18~cv-00317-JLR Document 104-1 Filed 09/25/18 Page l of 3

THE HONORABLE JAMES L. ROBART

 

 

 

UN]TED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SRC LABS, LLC & SAINT REGIS Case No.: 2:18-cv-00317-JLR
MOHAWK TRIBE,
' [=BRQBQSE’:D] ORDER GRANTING
Plaintiffs, UNOPPOSED MOTION OF
DEFENDANTS AMAZON WEB
v. SERVICES, INC., AMAZON.COM,
INC., AND VADATA, INC. FOR
AMAZON WEB SERVICES, INC., LEAVE TO AMEND PRELIMINARY
AMAZON.COM, INC., lNVALIDITY CONTENTIONS
& VADATA INC.
NOTED ON MOTION CALENDAR:
Defendants. Friday, October 12, 2018
JURY TRIAL DEMANDED
The Court, having considered the Unopposed Motion Of Defendants Arnazon Web
Services, Inc., Arnazon.com, Inc., and VADATA, Inc. (collectively, “Amazc)n”) for Leave to

Amend Preliminary lnvalidity Contentions, finds good cause for amendment and hereby
GRANTS Amazon’S motion.
IT IS SO ORDERED.

f?.&>
Datedthis§_day of §§ng ,2018.®
1 Q§QMV

THE HONO BLE JAMES L. ROBART 3
UNITED STA ES DISTRICT IUDGE

[PROPOSED] ORDER GRANTlNG MOTION FOR LEAVE 10 AMEND FENW|CK & VVEST LLP
1191 SECOND AVENuE, 1OTH FLOOR
PRELLMINARY INVALIDITY CONTENTIONS SEATTLE! WASH|NGTON 98101

- _ _ d _ TELEPH0N5206_389.4510
CASE NO' 2'18 CV 00317 JLR FAcslMlLE 206.389.4511

 

 

 

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00317-JLR Document 104~1 Filed 09/25/18 Page_Z 013

Presented by:
FEN W ICK & WEST LLP

By: s/Jessz`ca M. Kaemz)f .
J. David Hadden (admitted pro hac vice)
Saina S. Sharnilov (adrnitted pro hac vice)
Ravi Ranganath (admitted pro hac vice)
Clay Venetis (adrnitted pro hac vice)
801 California Street
Mountain VieW, CA 94041
Telephone: 650.988.8500
Facsimile: 650.938.5200
Email: dhadden@fenwick.com
ssharnilov@fenwick.corn
rranganath@fenwick.com
cvenetis@fenwick.com

Todd R. Gregorian (admitted pro hac vic-e)
Dargaye Churnet (admitted pro hac vice)
Shannon Turner (adrnitted pro hac vice)
555 California Street, 12th F100r

San Francisco, CA 94104

Telephone: 415.875.2300

Faesimile: 415.281.1350

Ernail: tgregorian@fenwick.com
dchurnet@fenwicl<.com
Stumer@fenwick.com

Jessica M. Kaempf, WSBA NO. 51666
1191 Second Avenue, 10th Floor
Seattle, WA 98101

Telephone: 206.389.4510

Fac'simile: 206.3 89.4511

Email: jkaempf@fenwick.com

Attorneys for Defendants Amazon Web Servl'ces, Inc.,

Amazon.com, Inc., & Vadaz‘a, Inc.

[PROPOSED] ORDER GRANTlNG MOHON FOR LEAVE 10 AMEND
PRELJMH\IARY leALnJITY CONTENHGNS - 2 -
CASE NO. 2:18-CV-00317-JLR

FENW|CK & WEST LLP

1191 SEcoNDAVENuE,1OTH FLooR
SEATTLE, WASH|NGTON 98101
TELEPHONE 206.389,4510
FACS|N||LE 206.389.4511

 

 

 

.1>

Case 2:18-cV-00317-JLR Document 104-1 Filed 09/25/18 Page 3 013

CERTIFICATE OF SERVICE

1, Jessica M. Kaernpf, hereby certify that on September 25, 2018, 1 caused the foregoing
[PROPOSED] ORDER GRANTING UNOPPOSEI) MOTION OF DEFENDANTS
AMAZON WEB SERVICES, INC., AMAZON.COM, INC., AND VADATA, INC. FOR
LEAVE TO AMEND PRELIMINARY INVALIDITY CONTENTIONS to be served on the

following parties as indicated beioW:

 

\OQO\]O\U]

10
11
12
13
_14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Carmen E. Bremer

Brerner LaW Group PLLC

1700 Seventh Avenue, Suite 2100
Seattle, WA 98101

Counselfor Plaz`ntz'fj%
SRC LABS, LLC AND
SAINT REGIS MOHAWK TRIBE

[ ] By United States Mail
[ ] By Legal Messenger
[X] By Electronic CM/ECF
[ ] By Overnight EXpress Mail
[ ] By Facsimile
[ ] By Email
, Carmen.brerner@bremerlawgroup.com

 

 

Michael W. Shore

Alfonso G. Chan
Christopher L. Evans
Andrew M. Howard

Shore Chan DePumpo LLP ,
901 Main Street, Suite 3300
Dallas, TX 75202

Counselfor Plaintz'jjf€
SRC LABS, LLC AND
SAINT REGIS MOHAWK TRIBE

[ ] By United States Mail

[ ] By LegalMesSenger

[X] By Electronic CM/ECF

[ ] By Overnight Express Mail

[ ] By Facsimile '

[ ] By Email
mshore@shorechan.corn
achan@shorechan.com
cevans@Shorechan.com
ahoWard@shorechan.com

 

 

 

 

Dated: September 25, 2018

[PRoPoSED] ORDER GRANTING Mo'noN FoR LEAVE To AMEND

PR_ELIMH\"ARY INVALIDITY CONTEN'['IONS
CASE NO. 2:18-CV-00317-ILR

By: s/ Jessica M. Kaempf

Jessica M. Kaempf, WSBA No. 51666
FENWICK & WEST LLP

FENW|CK 81 WEST LLP

_ 3 _ 1191 SEcoNDAVENUE,10TH FLOOR
SEATrLE, WASH|NGTON 98101
TELEPHONE206.389.4510
FAcSll\/m_E 206.389.4511

 

 

 

 

